     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 1 of 12



 1   Kathleen E. Brody (Bar No. 026331)
     ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
 3   Telephone: (602) 650-1854
     Email: kbrody@acluaz.org
 4   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 5   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 6   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 7   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 8   SIGNATURE PAGE]
 9   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
10   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
11   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
12   Attorneys for Plaintiff Arizona Center for Disability Law
13   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
14
15                            UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             PLAINTIFFS’ PROPOSED
19   Hefner; Joshua Polson; and Charlotte Wells, on              AGENDA FOR THE
     behalf of themselves and all others similarly               DECEMBER 6, 2018 STATUS
20   situated; and Arizona Center for Disability Law,            HEARING
21                       Plaintiffs,
22           v.
23   Charles Ryan, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services, Arizona Department of
     Corrections, in their official capacities,
25
                         Defendants.
26
27
28

     LEGAL142318100.1
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 2 of 12



 1           Plaintiffs propose the following agenda items for the December 6, 2018 status
 2   hearing ordered by the Court:
 3           1.         Defendants’ ongoing failure to comply with the Court’s order that
 4   “Defendants shall continue to file monthly reports reflecting every instance of
 5   noncompliance for PMs at facilities under the October 10, 2017 Order to Show Cause that
 6   are at less than 85% compliance.” (Doc. 2898 at 24). See Doc. 2993-1 at 3-12 (Exs. 1-4);
 7   Declaration of Corene Kendrick (“Kendrick Decl.”), filed herewith, ¶ 2, Ex. 1.
 8   Defendants have provided no data on their noncompliance for any month after February
 9   2018, although on July 7, 2018, and August 1, 2018, they assured Plaintiffs’ counsel that
10   such real-time information would be provided.1 Doc. 2993-1 at 5, 11.
11           2.         Defendants’ continuing noncompliance with performance measures set forth
12   in the October 10, 2017 Order to Show Cause (Doc. 2373), and/or performance measures
13   previously found substantially noncompliant by the Court, (see, e.g., Doc. 1583 at 2,
14   Doc. 1709 at 1, Doc. 2030 at 2, Doc. 2430 at 2-3, Doc. 2764 at 2, Doc. 3020 at 1-2), and
15   Defendants’ November 21, 2018 remedial plans to address ongoing noncompliance. [See
16   generally, Doc. 3062-1]
17                      In addition to showing current and ongoing noncompliance with many of
18   the measures previously found noncompliant, Defendants’ report of September 2018
19   CGAR scores shows that in that month, they were noncompliant with 15 of the measures
20   specifically set forth in the October 2017 Order to Show Cause. [Doc. 3062-1 at 77
21   (PM 35 at Lewis, 77%); id. at 97 (PM 39 at Lewis, 73%); id. at 124 (PM 44 at Eyman,
22   25%); id. at 140 (PM 46 at Eyman, 84%); id. at 143 (PM 46 at Florence, 81%); id. at 162
23   (PM 47 at Lewis, 36%); id. at 171 (PM 47 at Tucson, 61%); id. at 191 (PM 50 at Florence,
24
             1
              The Court has denied Defendants’ motions for reconsideration and for a stay of
25   the Court’s orders issued on June 22, 2018. [Doc. 3057] Defendants must therefore
     promptly comply with these orders. See Maness v. Meyers, 419 U.S. 449, 458 (1975)
26   (“[A]ll orders and judgments of courts must be complied with promptly. If a person to
     whom a court directs an order believes that order is incorrect the remedy is to appeal, but,
27   absent a stay, he must comply promptly with the order pending appeal. Persons who
     make private determinations of the law and refuse to obey an order generally risk criminal
28   contempt even if the order is ultimately ruled incorrect.”).

     LEGAL142318100.1
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 3 of 12



 1   76%); id. at 200 (PM 51 at Eyman, 78%); id. at 204 (PM 51 at Florence, 73%); id. at 208
 2   (PM 51 at Tucson, 80%); id. at 218 (PM 52 at Florence, 25%); id. at 225 (PM 52 at
 3   Tucson, 75%); id. at 243 (PM 66 at Florence, 10%); id. at 248 (PM 66 at Tucson, 80%);
 4   see also Doc. 2999 ¶ 1 (citing Doc. 2898-1) (June 2018 noncompliance); Doc. 3003 at 2-3
 5   (detailing chronic noncompliance in July 2018); Doc. 3039 ¶ 1 (citing Doc. 3014)
 6   (documenting noncompliance in August 2018)]2
 7           3.         The parties’ proposed use of the contempt fines. [Doc. 2898 at 24 (Order);
 8   Doc. 2941 (Plaintiffs’ Proposal); Doc. 2945 (Defendants’ Proposal)]
 9           4.         The Court’s proposed appointment of Dr. Marc Stern, M.D., as Rule 706
10   expert. [Doc. 3057 at 8]
11           5.         Update on Defendants’ implementation of the Advisory Board’s
12   recommendations. [Docs. 2904, 2948, 2948-1, 2961, 2969] Plaintiffs’ position is that
13   Defendants’ two page document does not comply with the Court’s order to “file their plan
14   to implement the recommendations contained in the final Advisory Group [sic] report.”
15   Doc. 2904 at 1; see Doc. 2961; see also Kendrick Decl., Exs. 2-7 (Corizon staffing reports
16   for May-October 2018).
17           6.         Update on Defendants’ plan to implement telemedicine to address
18   noncompliance with specialty care performance measures, since Dr. Robertson’s last
19   report at the June 14, 2018 status hearing. [See 6/14/18 Tr. at 60:20-72:25; see also
20   Doc. 2816 at 3; 5/9/18 Tr. at 180:16-23] Defendants have provided no update to the Court
21   or Plaintiffs’ counsel in the nearly six months since the June 14 hearing, other than the
22   Corizon Regional Medical Director informing Plaintiffs’ counsel during the
23
24           2
               Defendants’ latest report again raises questions regarding the accuracy of
     information documented in class members’ medical records. See Doc. 3062-1 at 53
25   (finding 74% compliance with PM 20 [“Medical AIMs entries are accurately completed
     within 3 business days from the entry in the medical record.” (Doc. 1185-1 at 9)] at
26   Florence, because “Providers were postdating SNOs [Special Needs Orders] with a date
     after the actual encounter with the patient.”). Compare Doc. 2900 at 12 (Order Regarding
27   Termination of Monitoring) (“Each of the examples above, when taken together,
     demonstrates that the Court cannot be confident that the CGARs demonstrate compliance
28   with the Stipulation”).

     LEGAL142318100.1                               -2-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 4 of 12



 1   November 13-15, 2018 monitoring tour of ASPC-Lewis that there has been no change in
 2   the use of telemedicine and no additional specialties are being offered. [See Kendrick
 3   Decl. ¶ 10]
 4           7.         Plaintiffs’ report to the Court regarding Plaintiffs’ November 13-15, 2018
 5   monitoring tour of ASPC-Lewis, including provision of false information by Defendants
 6   and their counsel that materially interfered with Plaintiffs’ experts’ fact-finding (Kendrick
 7   Decl. ¶¶ 4-9, 11-15, Exs. 8-13); systemic problems identified during the tour, (id. Ex. 15);
 8   and identification of individual class members in urgent need of health care (id. Ex. 16).
 9           8.         Outstanding Motion to Enforce Maximum Custody Performance Measures.
10   [Docs. 1944, 1983, 2006, 2362, 2430] Previously, the parties had informed the Court that
11   renewed settlement talks regarding the Motion to Enforce were in progress, and the Court
12   held any decision or order in abeyance.               [Doc. 2680]   As of September 5, 2018,
13   Defendants unilaterally withdrew from settlement talks, and thus the Motion is now ripe
14   for decision. In light of the complex procedural history of this motion, Plaintiffs wish to
15   provide an oral update to the Court.
16           9.         Plaintiffs’ Motion for Attorneys’ Fees for enforcement of the Stipulation in
17   FY 2018. [Doc. 3026 (Motion); Doc. 3032 (Defs’ Response); Doc. 3047 (Reply)]
18           10.        Defendants’ continuing refusal to timely pay Plaintiffs’ ongoing monitoring
19   fees as required by ¶ 44 of the Stipulation (Doc. 1185). [Doc. 3026 (Motion); Doc. 3037
20   (Defs’ Response); Doc. 3042 (Reply)]
21           11.        Defendants’ refusal to pay Plaintiffs’ attorneys’ fees for enforcement and
22   litigation of the Stipulation through June 30, 2017, as ordered by the Court on June 22,
23   2018 (Docs. 2902, 2903). [See Kendrick Decl., Ex. 1 at 2]
24           12.        Defendants’ refusal to produce documents requested by Plaintiffs’ counsel
25   in advance of prison monitoring tours, in defiance of the Court’s order that if Plaintiffs’
26   counsel provides notification 30 days prior to a tour, all requested documents must be
27   provided by Defendants in advance of the tour. [Doc. 2526 at 3; see also Kendrick Decl.,
28   Exs. 17-18]

     LEGAL142318100.1                                -3-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 5 of 12



 1           13.        Defendants’ refusal to produce documents requested by Plaintiffs, some of
 2   which were requested more than a year ago.               The parties have met and conferred
 3   repeatedly regarding these requests and have been at an impasse for much of 2018; this
 4   issue has been on the agenda for past status hearings, but due to time limitations, Judge
 5   Duncan was unable to resolve the issues.              [See Doc. 3000-1, Exs. 1-6; Doc. 2793;
 6   Doc. 2794-1 at 79-87 (Exs. 11-12); Doc. 2741; Doc. 2742-3 at 10-35 (Exs. 10-12)]
 7   Specifically, Plaintiffs seek production of the following documents that are relevant to the
 8   monitoring of Defendants’ compliance with the Stipulation:
 9                      a. Request No. 75, Requested 11/15/17, “All documents reflecting plans to
10                         concentrate seriously mentally ill (SMI) prisoners at Tucson-Rincon Unit
11                         or in any other location.”       Defendants objected to this request as
12                         “irrelevant, vague and ambiguous, overly broad, and exceeds the scope
13                         of the Stipulation,” (Kendrick Decl., Ex. 19), and to date have provided
14                         one 5-page document. [Doc. 3000-1 at 34]
15                      b. Request No. 76, Requested 11/16/17, “All documents, emails,
16                         communications, policies, post orders, training materials and curricula,
17                         and plans (draft or final) relating to the implementation of monitoring of
18                         the Max Custody Performance Measures at converted “close custody”
19                         units at Florence Central Unit.” Defendants objected to this request as
20                         “irrelevant, vague and ambiguous, overly broad, and exceeds the scope
21                         of the Stipulation,” (Kendrick Decl., Ex. 19), and to date have provided
22                         no documents. [Doc. 3000-1 at 34]
23                      c. Request No. 80, Requested 1/15/18, “All documents regarding the
24                         issuance of Inmate Disciplinary Reports against class members who fail
25                         to pick up watch swallow medications at their assigned time.”
26                         Defendants objected to this request as “irrelevant and overly broad,”
27                         (Doc. 2742-3 at 13), and to date have provided no documents.
28                         [Doc. 3000-1 at 34]

     LEGAL142318100.1                                -4-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 6 of 12



 1                      d. Request No. 81, Requested 1/15/18, “All documents regarding (1) the
 2                         standards and criteria used to select patients for Hepatitis C treatment,
 3                         and (2) the annual budget of ADC and/or Corizon for Hepatitis C
 4                         treatment.”   Defendants objected to this request as “irrelevant” and
 5                         “exceeds the scope of the Stipulation,” (Doc. 2742-3 at 13-14), and to
 6                         date have provided no documents. [Doc. 3000-1 at 34]
 7                      e. Standing Request No. 82, Requested 1/15/18, “For all ten Arizona State
 8                         Prison Complexes for the previous 90 days, a list of (1) all pending
 9                         requests for specialty referral pending Utilization Management review,
10                         and (2) all pending specialty appointments.” Since April 2018, counsel
11                         for Defendants have stated they are “awaiting” Corizon’s response to
12                         this request. [See Doc. 2742-3 at 14; Doc. 3000-1 at 34]
13                      f. Request No. 84, Requested 2/15/18, “All minutes, notes, or other
14                         documents from all Hepatitis C committee meetings and/or any
15                         Utilization Management committee meeting at which decisions were
16                         made regarding whether to treat a patient for Hepatitis C with Direct
17                         Acting Agents (DAA), since January 1, 2017.” Defendants objected to
18                         this request as “irrelevant” and “exceeds the scope of the Stipulation,”
19                         (Doc. 2742-3 at 15), and to date have provided no documents.
20                         [Doc. 3000-1 at 34]
21                      g. Request No. 85, Requested 2/15/18, “All documents regarding (1) the
22                         standards and criteria used to exclude patients with Hepatitis C from
23                         Direct Acting Agents (DAA) treatment since January 1, 2017, and (2) a
24                         list of all patients Corizon and/or ADC have excluded from receiving
25                         Hepatitis C treatment with DAAs.” Defendants objected to this request
26                         as “irrelevant” and “exceeds the scope of the Stipulation,” (Doc. 2742-3
27                         at 16), and to date have provided no documents. [Doc. 3000-1 at 34]
28

     LEGAL142318100.1                                -5-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 7 of 12



 1                      h. Request No. 87, Requested 4/16/18, “Inventory lists of (i) free standing
 2                         oxygen tanks and (ii) central supply levels of oxygen at any and all IPC
 3                         units and step-down units in the prison complexes covered by the
 4                         Stipulation, including but not limited to ASPC-Tucson, Manzanita Unit,
 5                         Houses 5 and 6; ASPC-Tucson Rincon Unit, Houses 8 and 9; ASPC-
 6                         Florence IPC; ASPC-Lewis L-11, from January 1, 2018 through the
 7                         present.”   Defendants objected to this request as “not relevant” and
 8                         “overbroad,” (Doc. 3000-1 at 25-26), and to date have provided no
 9                         documents. [Id. at 34]
10                      i. Request No. 88, Requested 4/16/18, “Documents sufficient to show the
11                         calculations, assumptions, and source documents underlying the
12                         purported compliance figures set forth in Defendants' Exhibit 102.”
13                         Defendants objected to this request as “not relevant,” “overbroad and
14                         exceeds the scope of the Stipulation,” and “vague[] with respect to the
15                         phrase ‘Documents sufficient to show,’” (Doc. 3000-1 at 26), and to date
16                         have provided no documents. [Id. at 34]
17                      j. Request No. 89, Requested 4/16/18, “The full text of the statement
18                         issued by a Corizon spokesperson on or about March 27, 2018, that
19                         included the assertion that ‘[t]he parties had no expectation that there
20                         would be full compliance with the performance measures until a
21                         minimum of four years had passed.’” This request referred to a written
22                         statement provided by a Corizon spokesman to the Arizona Republic.
23                         Defendants objected to the request on the grounds that it was “not
24                         relevant” and burdensome, and directed Plaintiffs’ counsel to request
25                         their contractor’s written statement from the reporter. [Doc. 3000-1 at
26                         27]
27                      k. Request No. 90, Requested 4/16/18, “The full text of the statement
28                         issued by a Corizon spokesperson on or about April 13, 2018, that

     LEGAL142318100.1                                -6-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 8 of 12



 1                         included the assertion that ‘[t]oday we are in full compliance on 94
 2                         percent of the performance measures the state agreed to in its settlement
 3                         agreement with the ACLU and others on the Parsons v. Ryan class
 4                         action lawsuit that predates Corizon’s service in Arizona.’” This request
 5                         referred to a written statement provided by a Corizon spokesman to the
 6                         Phoenix NPR affiliate KJZZ. Defendants objected to the request on the
 7                         grounds that it was “not relevant” and burdensome, and directed
 8                         Plaintiffs’ counsel to request their contractor’s written statement from
 9                         the reporter. [Doc. 3000-1 at 27]
10                      l. Request No. 91, Requested 5/15/18, “The monthly report or spreadsheet
11                         maintained by Jason Reese summarizing all class member mortalities, as
12                         described by Dr. David Robertson in Feb. 28, 2018 testimony. (2/28/18
13                         Tr. at 334:19-335:4).”       Defendants objected to this request as
14                         “irrelevant” and that it “exceeds the scope of the Stipulation” and have
15                         provided no responsive documents. [Doc. 3000-1 at 35]
16                      m. Request No. 92, Requested 6/15/18, “Any and all logs tracking and/or
17                         documenting research and/or outcomes regarding medical requests,
18                         inquiries, and/or advocacy received from prisoners, attorneys, and/or
19                         family or friends of prisoners.” Defendants objected to the request on
20                         the grounds that it is “irrelevant,” “overly broad and exceeds the scope of
21                         the Stipulation,” and “vague and ambiguous,” and have provided no
22                         responsive documents. [Doc. 3000-1 at 35]
23           14.        For the reasons set forth in their original Request for a Status Hearing
24   (Doc. 2999), Reply (Doc. 3003), and Supplemental Request for a Status Hearing
25   (Doc. 3039), Plaintiffs respectfully request that the Court schedule monthly or other
26   periodic status conferences starting as soon as practicable.
27           //
28           //

     LEGAL142318100.1                                 -7-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 9 of 12



 1           Respectfully submitted,
 2   Dated: December 4, 2018              PRISON LAW OFFICE
 3
                                          By: s/ Corene Kendrick
 4                                           Donald Specter (Cal. 83925)*
                                             Alison Hardy (Cal. 135966)*
 5                                           Sara Norman (Cal. 189536)*
                                             Corene Kendrick (Cal. 226642)*
 6                                           Rita K. Lomio (Cal. 254501)*
                                             1917 Fifth Street
 7                                           Berkeley, California 94710
                                             Telephone: (510) 280-2621
 8                                           Email: dspecter@prisonlaw.com
                                                       ahardy@prisonlaw.com
 9                                                     snorman@prisonlaw.com
                                                       ckendrick@prisonlaw.com
10                                                     rlomio@prisonlaw.com
11                                             *Admitted pro hac vice
12                                             David C. Fathi (Wash. 24893)*
                                               Amy Fettig (D.C. 484883)**
13                                             Victoria Lopez (Ill. 6275388)*
                                               ACLU NATIONAL PRISON
14                                             PROJECT
                                               915 15th Street N.W., 7th Floor
15                                             Washington, D.C. 20005
                                               Telephone: (202) 548-6603
16                                             Email: dfathi@aclu.org
                                                         afettig@aclu.org
17                                                       vlopez@aclu.org
18                                             *Admitted pro hac vice. Not admitted
                                                in DC; practice limited to federal
19                                              courts.
                                               **Admitted pro hac vice
20
                                               Kirstin T. Eidenbach (Bar No. 027341)
21                                             EIDENBACH LAW, P.L.L.C.
                                               P. O. Box 91398
22                                             Tucson, Arizona 85752
                                               Telephone: (520) 477-1475
23                                             Email: kirstin@eidenbachlaw.com
24                                             Kathleen E. Brody (Bar No. 026331)
                                               ACLU FOUNDATION OF
25                                             ARIZONA
                                               3707 North 7th Street, Suite 235
26                                             Phoenix, Arizona 85013
                                               Telephone: (602) 650-1854
27                                             Email: kbrody@acluaz.org
28

     LEGAL142318100.1                    -8-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 10 of 12



 1                                             Daniel C. Barr (Bar No. 010149)
                                               Amelia M. Gerlicher (Bar No. 023966)
 2                                             John H. Gray (Bar No. 028107)
                                               PERKINS COIE LLP
 3                                             2901 N. Central Avenue, Suite 2000
                                               Phoenix, Arizona 85012
 4                                             Telephone: (602) 351-8000
                                               Email: dbarr@perkinscoie.com
 5                                                      agerlicher@perkinscoie.com
                                                        jhgray@perkinscoie.com
 6
                                               Caroline Mitchell (Cal. 143124)*
 7                                             JONES DAY
                                               555 California Street, 26th Floor
 8                                             San Francisco, California 94104
                                               Telephone: (415) 875-5712
 9                                             Email: cnmitchell@jonesday.com
10                                             *Admitted pro hac vice
11                                             John Laurens Wilkes (Tex. 24053548)*
                                               JONES DAY
12                                             717 Texas Street
                                               Houston, Texas 77002
13                                             Telephone: (832) 239-3939
                                               Email: jlwilkes@jonesday.com
14
                                               *Admitted pro hac vice
15
                                          Attorneys for Plaintiffs Shawn Jensen;
16                                        Stephen Swartz; Sonia Rodriguez; Christina
                                          Verduzco; Jackie Thomas; Jeremy Smith;
17                                        Robert Gamez; Maryanne Chisholm;
                                          Desiree Licci; Joseph Hefner; Joshua
18                                        Polson; and Charlotte Wells, on behalf of
                                          themselves and all others similarly situated
19
20
21
22
23
24
25
26
27
28

     LEGAL142318100.1                    -9-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 11 of 12



 1                                        ARIZONA CENTER FOR DISABILITY
                                          LAW
 2
 3                                        By: s/ Maya Abela
                                             Rose A. Daly-Rooney (Bar No. 015690)
 4                                           J.J. Rico (Bar No. 021292)
                                             Maya Abela (Bar No. 027232)
 5                                           Jessica Jansepar Ross (Bar No. 030553)
                                             177 North Church Avenue, Suite 800
 6                                           Tucson, Arizona 85701
                                             Telephone: (520) 327-9547
 7                                           Email:
                                                rdalyrooney@azdisabilitylaw.org
 8                                                     jrico@azdisabilitylaw.org
                                                       mabela@azdisabilitylaw.org
 9                                                     jross@azdisabilitylaw.org
10                                              Asim Dietrich (Bar No. 027927)
                                                ARIZONA CENTER FOR
11                                              DISABILITY LAW
                                                5025 East Washington St., Ste. 202
12                                              Phoenix, Arizona 85034
                                                Telephone: (602) 274-6287
13                                              Email: adietrich@azdisabilitylaw.com
14                                        Attorneys for Arizona Center for Disability
                                          Law
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     LEGAL142318100.1                    -10-
     Case 2:12-cv-00601-ROS Document 3070 Filed 12/04/18 Page 12 of 12



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on December 4, 2018, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                        Michael E. Gottfried
 6                                         Lucy M. Rand
                                Assistant Arizona Attorneys General
 7                                 Michael.Gottfried@azag.gov
                                       Lucy.Rand@azag.gov
 8
                                        Daniel P. Struck
 9                                        Rachel Love
                                    Timothy J. Bojanowski
10                                     Nicholas D. Acedo
                                       Ashlee B. Hesman
11                                        Jacob B. Lee
                                        Timothy M. Ray
12                                    Richard M. Valenti
                                       Jamie D. Guzman
13                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                   dstruck@strucklove.com
14                                  rlove@strucklove.com
                                tbojanowski@strucklove.com
15                                 nacedo@strucklove.com
                                  ahesman@strucklove.com
16                                   jlee@strucklove.com
17                                   tray@strucklove.com
                                   rvalenti@strucklove.com
18                                jguzman@strucklove.com

19                                   Attorneys for Defendants

20                                                              s/ D. Freouf
21
22
23
24
25
26
27
28

     LEGAL142318100.1                           -11-
